Case 2:16-cv-03714-GW-AGR Document 2288-20 Filed 08/02/21 Page 1 of 2 Page ID
                                #:153320


  1
  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10                              WESTERN DIVISION
 11
 12    THE CALIFORNIA INSTITUTE OF             CASE NO. 2:16-cv-3714-GW-
       TECHNOLOGY,                             AGRx
 13
                              Plaintiff,       [PROPOSED] ORDER
 14                                            GRANTING DEFENDANTS’
            vs.                                MOTION FOR RELIEF
 15                                            FROM JUDGMENT UNDER
       BROADCOM LIMITED,                       RULE 60(B)
 16    BROADCOM CORPORATION,
       AVAGO TECHNOLOGIES LIMITED,
 17    AND APPLE INC.,

 18                           Defendants.

 19    BROADCOM LIMITED,
 20    BROADCOM CORPORATION,
       AVAGO TECHNOLOGIES LIMITED,
 21    AND APPLE INC.,

 22                           Counterclaim-
                              Plaintiffs,
 23         vs.
 24    THE CALIFORNIA INSTITUTE OF
 25    TECHNOLOGY,

 26                           Counterclaim-
                              Defendant.
 27
 28
                                                     [PROPOSED] ORDER GRANTING
                                    DEFENDANTS’ MOTION FOR RELIEF FROM JUDGMENT
                                               CASE NO. 2:16-CV-3714-GW-AGRX
Case 2:16-cv-03714-GW-AGR Document 2288-20 Filed 08/02/21 Page 2 of 2 Page ID
                                #:153321


  1       [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION FOR
  2                RELIEF FROM JUDGMENT UNDER RULE 60(B)
  3         HAVING CONSIDERED the papers in connection with Defendants
  4   Broadcom Limited, Broadcom Corporation, Avago Technologies Limited
  5   (collectively, “Broadcom”), and Apple Inc.’s (“Apple”) Motion for Relief from
  6   Judgment Under Rule 60(b), it is hereby ORDERED that the motion is GRANTED.
  7
  8         IT IS SO ORDERED this _____ day of __________________, 2021.
  9
 10
 11                           By:___________________________________
 12                                Honorable George H. Wu
                                   United States District Judge
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                           1
                                                      [PROPOSED] ORDER GRANTING
                                    DEFENDANTS’ MOTION FOR RELIEF FROM JUDGMENT
                                                CASE NO. 2:16-CV-3714-GW-AGRX
